                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                  CENTRAL DIVISION

DENNIS LEE TIMM,                                  )
                                                  )
       Plaintiff,                                 )
                                                  )
       v.                                         )           No. 2:18-CV-04134-DGK-SSA
                                                  )
NANCY A. BERRYHILL,                               )
Acting Commissioner of Social Security,           )
                                                  )
       Defendant.                                 )

                ORDER AFFIRMING THE COMMISSIONER’S DECISION

       This action seeks judicial review of the Acting Commissioner of Social Security’s (“the

Commissioner”) decision denying Plaintiff Dennis Timm’s application for supplemental security

income under Title XVI of the Social Security Act (“the Act”), 42 U.S.C. §§ 1381–1383f. The

Administrative Law Judge (“ALJ”) found Plaintiff had severe impairments of degenerative disc

disease, depressive disorder, anxiety disorder, posttraumatic stress disorder, and peripheral

vascular disease, but retained the residual functional capacity (“RFC”) to work as a routing clerk,

marker, and photocopy machine operator.

       After carefully reviewing the record and the parties’ arguments, the Court finds the

Commissioner’s decision is supported by substantial evidence on the record as a whole and so is

AFFIRMED.

                                Procedural and Factual Background

       The complete facts and arguments are presented in the parties’ briefs and are repeated here

only to the extent necessary.

       Plaintiff filed his application for benefits on June 22, 2016, alleging a disability onset date

of December 8, 2013. The Commissioner denied the application at the initial claim level, and
Plaintiff appealed the denial to an ALJ. The ALJ held a hearing and, on August 24, 2017, issued

a decision finding Plaintiff was not disabled. The Appeals Council denied Plaintiff’s request for

review on May 3, 2018. Plaintiff has exhausted all administrative remedies and judicial review is

now appropriate under 42 U.S.C. § 1383(c)(3).

                                              Standard of Review

         A federal court’s review of the Commissioner’s decision to deny disability benefits is

limited to determining whether the Commissioner’s findings are supported by substantial evidence

on the record as a whole. Chaney v. Colvin, 812 F.3d 672, 676 (8th Cir. 2016). Substantial

evidence is less than a preponderance, but is enough evidence that a reasonable mind would find

it sufficient to support the Commissioner’s decision. Id. In making this assessment, the court

considers evidence that detracts from the Commissioner’s decision, as well as evidence that

supports it. Id. The court must “defer heavily” to the Commissioner’s findings and conclusions.

Wright v. Colvin, 789 F.3d 847, 852 (8th Cir. 2015). The court may reverse the Commissioner’s

decision only if it falls outside of the available zone of choice; a decision is not outside this zone

simply because the evidence also points to an alternate outcome. Buckner v. Astrue, 646 F.3d 549,

556 (8th Cir. 2011).

                                                    Discussion

         The Commissioner follows a five-step sequential evaluation process1 to determine whether

a claimant is disabled, that is, unable to engage in any substantial gainful activity by reason of a


1
  “The five-step sequence involves determining whether (1) a claimant’s work activity, if any, amounts to substantial
gainful activity; (2) his impairments, alone or combined, are medically severe; (3) his severe impairments meet or
medically equal a listed impairment; (4) his residual functional capacity precludes his past relevant work; and (5) his
residual functional capacity permits an adjustment to any other work. The evaluation process ends if a determination
of disabled or not disabled can be made at any step.” Kemp ex rel. Kemp v. Colvin, 743 F.3d 630, 632 n.1 (8th Cir.
2014); see 20 C.F.R. §§ 416.920(a)–(g). Through Step Four of the analysis the claimant bears the burden of showing
that he is disabled. After the analysis reaches Step Five, the burden shifts to the Commissioner to show that there are
other jobs in the economy that the claimant can perform. King v. Astrue, 564 F.3d 978, 979 n.2 (8th Cir. 2009).


                                                          2
medically determinable impairment that has lasted or can be expected to last for a continuous

period of at least twelve months. 42 U.S.C. § 423(d)(1)(A).

       Plaintiff argues the ALJ erred at Step Five in applying the Medical-Vocational Guidelines,

or “grids,” to his case and finding he was capable of performing other work. Plaintiff argues that

despite acknowledging that he could apply a higher age category of the grids to Plaintiff’s case—

which would have resulted in a finding of disability—the ALJ declined to do so, and the reasons

she gave for not doing so were not supported by substantial evidence.

       This argument is unavailing.

       In deciding whether a claimant is disabled, the Commissioner considers the claimant’s age

in conjunction with his RFC, education, and work experience. 20 C.F.R. § 416.963(a). When, as

in this case, the ALJ finds that a claimant is unable to perform his past relevant work because of

his impairments, the burden shifts at Step Five to the Commissioner to show that there are other

jobs in the national economy that the claimant can perform despite the limitations in his RFC.

Phillips v. Astrue, 671 F.3d 699, 702 (8th Cir. 2012). To satisfy this burden, the ALJ may rely on

the Medical-Vocational Guidelines, or “grids,” contained in 20 C.F.R. Pt. 404, Subpt. P, Appx. 2.

Pearsall v. Massanari, 274 F.3d 1211, 1219 (8th Cir. 2001).

       The grids “are a set of charts listing certain vocational profiles that warrant a finding of

disability or non-disability.” McCoy v. Astrue, 648 F.3d 605, 613 (8th Cir. 2011) (citing 20 C.F.R.

Pt. 404, Subpt. P, Appx. 2). The grids consider the claimant’s age, education, and work experience.

They contain three age categories:     a “younger person” (under age 50), a “person closely

approaching advanced age” (ages 50-54), and a “person of advanced age” (age 55 or older). 20

C.F.R. § 416.963(c)-(e). The regulations do not apply the grids’ “age categories mechanically in

a borderline situation.” 20 C.F.R. § 416.963(b). If a claimant is within a few days to a few months




                                                3
of reaching an older age category—a “borderline” age situation—and using the older age category

would result in a determination that the claimant is disabled, the ALJ must consider whether to use

the older age category after evaluating the overall impact of all the factors of the claimant’s case.

Id.; Phillips, 671 F.3d at 702.

        To determine whether to apply a claimant’s chronological age category or the higher age

category, the Commissioner has adopted a “sliding scale” approach, wherein the further the

claimant is away from attaining the next higher age category, the more vocational adversities2 he

must show to support use of the higher age category. Phillips, 671 F.3d at 702. “If the claimant

does not show additional adversities justifying use of the higher age category,” the ALJ “will use

the claimant’s chronological age—even when the time period is only a few days.” Crucially, the

ALJ’s decision must show that the ALJ considered applying the higher age category, but “detailed

findings in borderline situations are not necessary.” Id. at 706. “Indeed, a mere statement by the

[ALJ] that he considered the borderline situation would likely suffice.” Id.

        The age category the ALJ decided to apply here was outcome determinative because

Plaintiff was just two days away from his 55th birthday when she reached her decision. And if

she had applied the “person of advanced age” (age 55 or older) category, it would have resulted in

finding of disability.

        The Court finds the ALJ did not err because she correctly identified this case as involving

a borderline age situation, considered applying the higher age category, and gave ample reasons

for not applying the higher age category. She wrote:

                 Although a borderline age situation exists because the claimant is
                 within a few days to a few months of attaining the next higher age

2
 A vocational adversity is an additional impairment which infringes upon a claimant’s job opportunities, such as a
marginal ability to communicate in English, or a history of work experience in an unskilled job. Application of the
Medical–Vocational Guidelines in Borderline Age Situations, Soc. Sec. Admin., Office of Hearings and Appeals,
Hearings, Appeals, and Litigation Law Manual (HALLEX) II–5–3–2, 2003 WL 25498826 (S.S.A.).


                                                        4
                 category and use of the higher age category would result in a finding
                 of ‘disabled’ instead of ‘not disabled,’ use of this age category is not
                 supported by the limited adverse impact of all factors on the
                 claimant’s ability to adjust to other work. For example, the claimant
                 has a high school education and is able to perform work at a range
                 of light exertional work.

R. at 21-22. While not an exhaustive explanation, this is sufficient. See Phillips, 671 F.3d at 706.

        Further, the ALJ’s findings are supported by the record. Plaintiff had a high school

education (in fact, he had two years of college), and he could perform the range of light exertional

work. R. at 21, 61, 79.

        Plaintiff’s argument that the ALJ failed to consider other vocational adversities that

supported applying the higher age category, such as the limitation in the RFC restricting him to

frequent overhead reaching with the right upper extremity, R. at 15, the fact that his prior work

was restricted to the construction industry, and that he last worked nine years before the ALJ issued

her decision, is not persuasive. With respect to the RFC limitation, the ALJ found Plaintiff could

perform frequent overhead reaching with the right arm, just not constant reaching, and she found

no limitation on overhead reaching using the left arm. And although Plaintiff’s prior work was

confined to the construction industry, it was in fairly diverse areas, including employment as a

drywall applicator, cabinet maker, carpenter, and roofer. R. at 21, 79, 206, 209-10. Granted,

Plaintiff’s past work was somewhat remote in time, but he indicated he stopped working in 2008

for “other reasons.”3 Thus, the ALJ properly found Plaintiff’s past relevant work was not a factor

that would detract him from performing unskilled work.




3
 The Court notes a prior ALJ decision found Plaintiff was not disabled from April 1, 2008, through December 17,
2013. R. at 92-103. The Court subsequently affirmed this decision. Timm v. Colvin, 2:15-CV-04157-MJW (Aug.
31, 2016 W.D. Mo.).


                                                      5
        Finally, Plaintiff’s argument overlooks the fact that the ALJ obtained testimony from a

vocational expert who testified that an individual with Plaintiff’s age, education, background, and

RFC could perform work as a routing clerk, marker, and photocopy machine operator. R. at 22,

79-83. This evidence shows he was capable of performing work existing in significant numbers

in the national economy, and so was not disabled.

                                           Conclusion

        For the reasons discussed above, the Commissioner’s decision is AFFIRMED.

        IT IS SO ORDERED.

Date:    April 24, 2019                           /s/ Greg Kays
                                                 GREG KAYS, JUDGE
                                                 UNITED STATES DISTRICT COURT




                                                6
